Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Lack of Unity 
2.      Claims 1-16 are pending.
3.     As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 C.F.R 1.475(e). 
4.      As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and 
Lack of Unity
5.      Restriction is required under 35 U.S.C. 121 and 372.This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.In accordance with 37 C.F.R 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
      I.      Claim 1 is drawn to an isolated and purified bacterium.
      II.     Claims 2-5 are drawn to a pharmaceutical or an edible composition. 
      III.    Claims 6-16 are drawn to the use of bacteria in the manufacture of a preparation for a variety of uses. It is suggested that Applicants refer to the MPEP regarding “use“ claims. 
      
6.    The inventions listed as Groups III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they fail to define a technical feature that is "special" within the meaning of PCT Rule 13.2 for the following reasons. The claimed method does not define a technical feature over the art as evidenced by CN 106103696 A (OTSUKA PHARMCO. LTD.) 09 Nov.2016 and 
Cheng M.C.et al., Pharmaceutical Biology, Vol.55 No.1, pages 487-496, 9 Dec 2016.
Art of record applicants’ search report.
     CN 106103696 A   discloses Lactobacillus paracasei strain WON0604
(FERNBP-1468) and composition comprising it. It can exert helpful physiological activities, such as anti-aging effect, acute and chronic inflammation suppressing activity, cholesterol level decreasing   activity, anti -allergic activity, and/or immunostimulatory activity. (see the abstract, claims1-2, paragraph 41[3].
     Cheng M. C. et al.  (Prevention of hypertension-induced vascular dementia by Lactobacillus paracasei subsp. paracasei NTU101-fermented products), discloses
Lactobacillus paracasei subsp. paracasei could exert neuro protection in the brain, repair the damage of the learning ability exerted by DOCA-salt-induced hypertension, ameliorate memory deficit, and alleviate Cognitive damages associated with 
      Because the appearing technical features does not define a contribution over the art, it is not considered "special" within the meaning of PCT Rule 13.2 and as such the groups lack unity of invention. The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Claims of group I are drawn to an organism, and II are drawn to compositions, group III to a method of use, each group constitute different entities and as such do not share the same technical feature. 
7.      The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Conclusion
8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863. The examiner can normally be reached Mon-Tues , Thurs-Frid 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
March 26, 2022